DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are found persuasive in part and non-persuasive with respect to the previous rejection(s).  Applicant’s arguments regarding the amended claim language are found persuasive; however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cutting device for cutting…” and “a shaping device for performing ablation…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 21 and 22, the phrases “…flap that completely encloses the graphical representation of the planned or actual area of ablation” and “…area of ablation extends beyond the perimeter of the planned or actual flap location”, in combination with the other claim limitations, fails to be supported by the originally filed disclosure.  Descriptions of the figures indicate that the planned flap location and area of ablation may be simultaneously presented in the display; however, there is nothing in the specification that supports the “flap that completely encloses” or the “ablation extends beyond the perimeter” as claimed in these newly added claims.  In order to overcome this rejection, it is required applicant amend the claims to follow the scope presented in the originally filed disclosure or indicate where support lies for this claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (US 2002/0075451; hereinafter “Ruiz”) in view of Peyman et al. (US 2016/0022493; hereinafter “Peyman”) further in view of Fletcher et al. (US 2015/0247199, hereinafter “Fletcher”), further in view of Donitzky et al. (CA 2,840,496; hereinafter “Donitzky”).
Regarding claim 1, Ruiz discloses a surgery system for performing eye surgery comprising: a cutting device for cutting a flap in a cornea of an eye undergoing eye surgery (e.g. ¶¶ 13-15 - microkeratome); a shaping device performing ablation of an interior part of the cornea (e.g. Figs. 3-4 – excimer laser); and at least one display for displaying a single image that simultaneously presents a graphical representation of an actual flap location superimposed with a graphical representation of a planned or actual area of ablation (e.g. ¶¶ 129-131; 151 – where the prior art indicates this display is used for LASIK procedure, which necessarily includes the step of cutting the flap; and further the examiner notes that the graphical representation would necessarily include the entire eye including the actual flap as well as the planned or actual ablation area); wherein the graphical representation of the planned or actual area of ablation further comprises a map with different colors representing different corneal ablation locations (e.g. ¶¶ 68, 86, 129, 135, 149, Fig. 7, step 4; etc. – where color is commonly used to represent different depths and locations based on the topography of the cornea and/or further to show up as areas which have had too much laser exposure during ablation).  
Ruiz fails to expressly disclose a “heat map”; however, Ruiz is concerned with avoiding localized heating at the tissue (e.g. ¶¶ 67). The examiner notes that the use of heat maps is common in the art.  In the same field of endeavor, Peyman teaches the use of a heat map to monitor temperature of the shaping device and ocular region in order to effectively maintain the temperature in a safe range during the shaping process (e.g. ¶¶ 145-146, etc.).  In addition, Fletcher discloses the use of heat maps in order to analyze the impacts of laser eye treatment (e.g. ¶¶ 18, 81, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to combine the prior art elements of a heat map as taught by Peyman and Fletcher into the device of Ruiz, in order to yield the predictable results of providing an additional metric of temperature to be used to avoid ocular damage from localized heating when performing ablation.
It is unclear whether the graphical representation of Ruiz comprises a perimeter of the planned or actual flap as recited.  As noted above, Ruiz is clear that the display is used in performing the LASIK procedure.  In the same field of endeavor, Donitzky discloses a surgery system for eye surgery involving cutting and shaping of the eye, with a graphical display presenting a graphical representation of the perimeter of the planned or actual flap location (e.g. Fig. 2a, #66’) superimposed with a graphical representation of a planned area of ablation (Fig. 2a, #70’) in order to visually display the parameters for the operating surgeon and allow adjustment as needed (Pg 7, ll 9-30; Pg 11, ll 30-35; Pg 22, ll 22-35; etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique of graphically representing the perimeter of the corneal flap for the operating surgeon, to the device of Ruiz as modified above, in order to allow the operating surgeon to visually confirm and adjust the parameters for the surgery as needed.
Regarding claim 2, Ruiz discloses use of microkeratome (e.g. ¶¶ 13-15) as set forth above, but fails to expressly disclose a corneal cutting device comprising a femtosecond laser.  The use of femtosecond lasers as corneal cutting device is a well- known equivalent to microkeratome in the art. In the same field of endeavor, Peyman (US 2016/0022493) teaches the use of microkeratome and a femtosecond laser (e.g. ¶¶ 39), in order to cut the corneal layer. It would have been obvious to one of ordinary skill in the art, prior to the effective date to modify Ruiz to substitute the microkeratome with the femtosecond laser of Peyman for corneal cutting, in order to yield the predictable results of providing a known, reliable, and effective laser ablation and reduce postoperative pain sensation that is felt by a patient following ablation (¶¶ 13-15 of Peyman).
Regarding claim 3, the corneal shaping device of Ruiz comprises an excimer laser (e.g. Fig. 3).
Regarding claims 4-7, the examiner notes the image further comprises additional graphical information regarding the flap and ablation, including the flap thickness/diameter (e.g. ¶¶ 119-120) and the ablation sphere (e.g. ¶¶ 36) axis (e.g. ¶¶ 41), etc.
Regarding claims 10 and 12, the examiner notes that the graphical representation of Ruiz in view of Peyman and Fletcher, further in view of specifically the Donitzky reference as cited above with respect to the independent claim, obviates a representation of the actual flap location superimposed with a graphical representation of the planned area of ablation, also superimposed with a graphical representation of the actual area of ablation.
Regarding claims 9, 11, and 13, ¶¶ 13-15 and 151 of Ruiz indicate that this invention is directed at being used for LASIK procedures which inherently requires a flap to be planned and cut prior to ablation. The graphical representation of Ruiz in view of Peyman and Fletcher, further in view of specifically the Donitzky, obviates the language requiring the graphical image to include the planned flap information visible during ablation preparation.
Regarding claim 14, Ruiz discloses the size of the pupil in the graphical information (e.g. ¶¶ 132).
Regarding claim 15, Ruiz discloses at least one display comprising a plurality of display options including at least one cutting device display and at least one separate shaping device display, where the image is at minimum displayed on the cutting device display (see Figs. 17-36).
Regarding claim 21, Ruiz in view of Peyman and Fletcher, further in view of specifically the Donitzky reference as cited above with respect to the independent claim, obviates the graphical representation where the perimeter of the planned or actual flap (e.g. Fig. 2A, #66’) that completely encloses the graphical representation of the planned or actual area of ablation (e.g. Fig. 2A, #70’).
Regarding claim 22, Ruiz in view of Peyman and Fletcher, further in view of specifically the Donitzky reference as cited above with respect to the independent claim, obviates the graphical representation where the perimeter of the planned or actual flap (e.g. Fig. 2A, #66’) and area of ablation (e.g. Fig. 2A, #70’) are in the single image; however, the prior art fails to expressly disclose the ablation area extending beyond the perimeter of the planned or actual flap location.  The examiner notes that Donitzky is clear in indicating that the display allows the surgeon to adjust the ablation region as required.  Accordingly, if the perimeter of ablation is required to extend beyond the perimeter of the planned flap location – i.e. due to the flap region being larger than expected, it is capable of being updated in real time.  Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to display a single image where the actual area of ablation extends beyond the perimeter of the planned flap location, where the requirements for the surgery make it necessary.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz, in view of Peyman, further in view of Fletcher, further in view of Donitzky, as applied to claim 1 above, further in view of Bende (USP# 6,694,173).  Ruiz discloses at least one display for displaying an image of the planned or actual flap location and the planned or actual area of ablation (e.g. ¶¶ 129-131; 151 – where the prior art indicates this display is used for LASIK procedure, which necessarily includes the step of cutting the flap; and further the examiner notes that the graphical representation would necessarily include the entire eye including the actual flap as well as the planned or actual ablation area); however, Ruiz, as modified above, fails to expressly disclose an image comprising an alert if there is a potential inconsistency.  In the same field of endeavor, Bende teaches the use of an alarm or alert in order to provide a warning to the surgeon when a different layer of tissue is being approached by the laser (e.g. Col 4, ll 10-18).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use the known technique of an alert/alarm as taught by Bende, to improve the device of Ruiz as modified, in order to yield the predictable results of providing an effective warning for avoiding damage to the patient’s tissue during the procedure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792